Citation Nr: 0534267	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-28 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel









INTRODUCTION

The veteran served on active duty for 23 years, nine months, 
and three days.  He separated from active service in August 
1969, and died in September 1997.  The appellant has been 
recognized as the veteran's surviving spouse.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In January 2005, the Board remanded this case for additional 
evidentiary development, detailed further below.  



FINDINGS OF FACT

1.  The veteran died September [redacted], 1997, from an immediate 
cause of chronic obstructive pulmonary disease (COPD), an 
antecedent cause of bronchial asthma, and underlying cause of 
lung cancer.  

2.  The record does not indicate that the veteran had actual 
service or visitation in the Republic of Vietnam.

3.  The record does not contain any probative evidence 
indicating that the cause of the veteran's death, including 
COPD, was causally related to his active service or any 
incident therein.




CONCLUSIONS OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death due to a lung disability, to 
include COPD, bronchial asthma, and lung cancer, have not 
been met and may not be presumed to be due to exposure to 
Agent Orange.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains a January 2002 letter informing the 
appellant of which portion of information should be provided 
by the claimant, and which portion VA will try to obtain on 
the claimant's behalf.  The letter told the appellant of 
information and evidence needed to substantiate and complete 
a claim of service connection for the cause of the veteran's 
death.  Also, notes from a November 2003 Informal Conference 
Report indicate that the reasons for denial in relation to 
the submitted medical evidence were discussed, which also 
fulfills the missive of informing the appellant of the needed 
evidence to substantiate a claim.  Moreover, the Board remand 
described the relevance of additional evidentiary development 
in relation to the current state of the record, and the 
appellant received a detailed July 2005 supplemental 
statement of the case.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant received sufficient VCAA 
notification prior to the rating decision on appeal.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (holding 
that any timing error can be cured when VA employs proper 
subsequent process).  Moreover, the appellant was generally 
advised to submit any additional evidence that pertained to 
the matter.  Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the RO obtained a VA medical opinion, and that November 
2003 report is of record.  The record contains the 
certificate of death, and a statement from Dr. Gilda Gonzalez 
that apparently the records concerning treatment for the 
veteran surrounding the time of his death are unavailable, as 
well as a statement regarding the veteran's health.  Also, 
the RO wrote to Dr. Rene R. Gonzales for records concerning 
the veteran, and did not receive a reply.  In a November 2003 
VA Form 21-4138, the appellant asserted that two of the 
doctors who had treated her husband had already left for the 
United States.  The appellant also managed to get records 
from the St. Francis General Hospital from 1997 though it had 
since closed, and this information was added to the record. 

Furthermore, the RO obtained the veteran's military personnel 
records, which are discussed further below.  

For all of these reasons, VA satisfied its duties to the 
veteran.

I.  Facts

The veteran's DD Form 214 indicates that he had four years, 
seven months, and 28 days of foreign and/or sea service, with 
the Navy.  He was awarded the following:  Good Conduct Award 
(Sixth); Asiatic-Pacific Campaign Medal Korean Service Medal; 
China Service Medal (Extended); Victory Medal (World War II); 
United Nations Service Medal; American Campaign Medal; 
National Defense Service Medal; European-African-Middle 
Eastern Campaign Medal; Armed Forces Expeditionary Medal 
(Cuba); Viet Nam Service Medal; Navy Unit Commendation; and 
Korean Presidential Citation.  

The veteran's military personnel records contain 
administrative remarks that as of October 6, 1964, the 
veteran was authorized to wear the Armed Forces Expeditionary 
Medal by virtue of service on the USS Eldorado during the 
period of August 8, 1964, to September 22, 1964, for the 
Viet-Nam area of operations.  As of January 11, 1966, the 
veteran elected to wear the Viet Nam Service Medal vice the 
Armed Forces Expeditionary Medal (Viet Nam) previously 
authorized for service in the Viet Nam area of operations.

The veteran's service medical records contain an October 1951 
notation that referred to a diagnosis of asthma, perennial, 
allergen unknown.  The medical provider noted that 6 days 
earlier, the veteran had a cough which he could not throw.  
Three days later, the veteran noted an inability to breathe 
easily, and he had an attack so severe that aminophylline IV 
was necessary for relief.  After improving somewhat, the 
veteran's breathing became almost impossible and obvious 
expiratory wheezes were noted.  The veteran got over the 
attack with IM Adrenalin in oil.  A physical examination 
found numerous musical rales in both lung fields with course 
ronchi and expiratory wheezes heard throughout.  By the end 
of October, the veteran had a clear chest, but still some 
wheezing.  By November 1, the veteran was discharged to duty.  
In September 1953, the veteran had a cold, cough, sore 
throat, and nasal congestion, which appeared to be acute.  

An August 1955 discharge and reenlistment examination noted a 
normal respiratory system.  In June 1957, the veteran had an 
essentially normal chest via x-ray, and again a year later.  
In August 1963, the veteran had negative findings via a chest 
x-ray.  An August 1965 assessment found that the veteran was 
physically qualified for Extension of Enlistment of one year, 
and that a chest x-ray had found a normal chest.  Again, in 
August 1966, the veteran had negative x-ray and was found 
physically qualified for a two-year extension of enlistment.  
A July 1969 Report of Medical Examination for the purpose of 
transfer to fleet reserve did not indicate any systemic 
abnormalities.  

The record contains an October 1973 Report of Medical History 
for the purpose of quadrennial physical assessment for the 
reserves, and the veteran reported that he had had asthma, 
shortness of breath, and pain or pressure in chest.  The 
attending examiner noted that the veteran had a history of 
questionable asthmatic bronchitis, and "last attack greater 
than 20 years ago. NCD."  

Records from St. Francis General Hospital indicate that in 
July 1997, the veteran was admitted for a non-productive 
cough.  The veteran was treated with Proventil nebulization, 
among other things.  The diagnosis was status asthmaticus, 
pneumonia (acute).  

A certificate indicates that the veteran died on September 
[redacted], 1997, for an immediate cause of chronic obstructive 
pulmonary disease, an antecedent cause of bronchial asthma, 
and underlying cause of lung cancer.  The interval between 
onset and death was 6 months.  

In January 2002, the RO received a certification from Dr. 
Gilda G. Gonzales, who stated that all of the necessary 
laboratory results and hospital records concerning treatment 
of the veteran could not be provided.  The hospital where the 
veteran had been confined was already closed, and Dr. 
Gonzales's clinic records were washed out during heavy 
floods.  The certification noted that the veteran had been 
under treatment prior to his death for 6 months, and that he 
had been equipped with oxygen and nebulizer.  An x-ray 
performed at that time could not rule out lung mass.  The 
veteran was a heavy smoker.  Severe difficulty breathing was 
not relieved by medication.  

Notes from a November 2003 Informal Conference Report 
indicated that an agreed upon action was a medical opinion.  
As such, the record contains a November 2003 VA assessment of 
the veteran's claims file.  The examiner recounted findings 
in the veteran's service medical records, including the 1951 
diagnosis of asthma, and the October 1973 examination that 
mentioned a history of an asthma attack.  The examiner noted 
the medical information from Dr. Gonzales, as well as the 
certificate of death and private hospitalization reports.  

The examiner stated that after an evaluation of the veteran's 
medical information, there was no question that he had had an 
asthmatic episode during active service, but in the absence 
of any history of recurrent asthma, his bronchial asthma 
would have been classified as intermittent and would not 
require regular medication.  Lung infections at any time, 
however, could produce asthma exacerbation, which was likely 
the condition observed during the veteran's July 1997 
confinement.  The examiner noted that indeed, asthma could 
exist with COPD, but the absence of any history of 
progressive asthma attacks after the 1951 diagnosis made his 
asthma not at least as likely as not related to the COPD 
diagnosed just a few months prior to his death.  The examiner 
stated that the veteran's COPD was likely related to his 
heavy smoking and not to asthma because the pathophysiologies 
were different.  The examiner opined that even if the veteran 
had been inaccurate in reporting his COPD symptoms like 
wheezing and coughing, it would be difficult to explain why 
no history of asthma medications or recall of any asthmatic 
episode was mentioned for several years.

In an August 2004 letter, the appellant alleged that the 
cause of the veteran's death could be related to service in 
Vietnam.  As mentioned above, in January 2005, the Board 
remanded the case to obtain the veteran's personnel record 
for the purpose of determining whether the veteran was in 
Vietnam in the manner required by regulation for application 
of relevant presumptions.  

II.  Laws and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. 
§ 1310; 38 C.F.R. §  3.312.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, the following, 
among other diseases, shall be service-connected even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113, and 38 C.F.R. § 3.307(d) are also satisfied:  
Respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, in 
order to establish qualifying "service in Vietnam" a 
veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam.  Service on a deep water naval vessel in 
waters off the shore of the Republic of Vietnam, without 
proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961, and ending on May 7, 1975, in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See id.  Similarly, in another 
precedent opinion, the VA General Counsel concluded that the 
term "service in Vietnam" does not include service of a 
Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

III.  Analysis

It is neither alleged, nor shown, that the veteran's death-
causing cancer was manifested in service or in the first post 
service year, so as to warrant service connection on the 
basis that it became manifested in service and persisted or 
on a presumptive basis as a chronic disease (under 
38 U.S.C.A. § 1112(a)).  

Additionally, the November 2003 VA opinion essentially 
determined that there was no connection between the notation 
of asthma in the veteran's service medical records and his 
death from COPD.  The appellant has not offered any probative 
evidence concerning this matter, and as such, the Board 
relies on the VA report.  It is noted that the veteran's 
service medical records indicate, as the VA examiner 
implicitly recognized, that after the 1951 incidence 
concerning asthma, the veteran had a series of negative and 
normal chest x-rays for the duration of his active duty 
service.  

Though the appellant stated in a November 2003 VA Form 21-
4138 that the asthma her husband had in service and also 
post-service was a common example of COPD, and the main cause 
of his death, this statement is not supported by the evidence 
of record.  In fact, it is convincingly contradicted by the 
VA examiner's opinion, and the lack of any medical evidence 
or rationale supporting the appellant's assertion.  

The appellant alternatively seeks service connection for the 
cause of the veteran's death based on a theory that the 
veteran died due to a disease (lung cancer) that is presumed 
service connected in veterans who served in Vietnam during 
the Vietnam era.  

The record, however, does not contain evidence that the 
veteran's service during the Vietnam era involved duty or 
visitation in the Republic of Vietnam in accordance with 
38 C.F.R. § 3.307(a)(6)(iii).  The Board is bound by 
VAOPGCPREC 27-97, which requires that there be demonstration 
of actual visitation.  Though the veteran was awarded the 
Armed Forces Expeditionary Medal and Vietnam Service Medal, 
the descriptions of the issuances of these awards in the 
veteran's personnel file does not indicate that the veteran 
visited Vietnam.  

Indeed, the veteran's personnel file does not contain 
information that placed the veteran in the Republic of 
Vietnam.  The record, also, lacks assertions, allegation, or 
evidence of when, where, or how the veteran was appropriately 
in-country.  Without this information, it cannot be presumed 
that the veteran was exposed to Agent Orange, and 
accordingly, it cannot be presumed that the veteran incurred 
a respiratory cancer due to Agent Orange Exposure.  Thus, the 
cause of the veteran's death is not related to military 
service.  Because the preponderance of the evidence is 
against the claim, it must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


